United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT

                                ___________

                                No. 96-1715
                                ___________

Marilyn B. Harrison,               *
                                   *
           Appellant,              *
                                   *
      v.                           * Appeal from the United States
                                   * District Court for the
Washington Regional Medical        * Western District of Arkansas.
Center; American National Red      *
Cross, Inc.,                       *        [UNPUBLISHED]
                                   *
           Appellees,              *
                              ___________

                   Submitted:   April 3, 1997

                       Filed:   April 10, 1997
                                ___________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                               ___________


PER CURIAM.


     Marilyn Harrison appeals the district court's1 grant of summary
judgment in favor of the American National Red Cross and Washington
Regional Medical Center on her claim that she contracted Hepatitis C
through blood transfusions administered to her at Washington Regional
Medical Center.   Having carefully reviewed the record and the parties'
briefs, we conclude summary judgment was proper for the reasons stated in
the district court's thorough




     1
      The HONORABLE H. FRANKLIN WATERS, Chief Judge of the United
States District Court for the Western District of Arkansas.
memorandum opinions and orders.   Accordingly, we affirm.   See 8th Cir. R.
47B.


       A true copy.


            Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-